Cite as: 549 U. S. ____ (2007)            1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
         RONNIE JOSEPH v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

             No. 06–5590. Decided January 16, 2007


  The petition for a writ of certiorari is denied.
  Statement of JUSTICE STEVENS respecting the denial of
the petition for writ of certiorari.
  In Dickerson v. United States, 530 U. S. 428 (2000), we
held that the first sentence of 18 U. S. C. §3501(a) is un
constitutional. In this case the Court of Appeals affirmed
the District Court’s rejection of the petitioner’s request for
an instruction relating to the voluntariness of her confes
sion—an instruction that the third sentence of §3501(a)
requires. The Court of Appeals reasoned that Dickerson
had invalidated all of §3501 and not just the first sen
tence. As the Solicitor General concedes, that holding was
erroneous. While I am persuaded that the arguably harm
less character of the trial judge’s error provides a proper
reason for denying the petition for certiorari, I think it
important to note that our denial does not endorse the
incorrect reasoning in the opinion of the Court of Appeals.